DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to the Applicant’s filing on 10/25/2021.  Claims 1-14 are currently pending of which elected claims 1-7 and 14 are examined below.

Examiner’s Note
Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:

A person shall be entitled to a patent unless –



(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 14 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Anderson et al. (US 2015/0224845, hereafter “Anderson”). 
With respect to claim 1, Anderson discloses a method of mitigating an effect of a first force applied to a first component (abstract, this is the definition of active suspension system with first component being a vehicle body, e.g. the sprung mass), the method comprising: characterizing an aspect of the first force (¶¶ 8, 469 and 936, aspect being the magnitude of force in response to a wheel event detected by various sensors), wherein the first force is applied by a first actuator (Fig. 1-4) to a first component (via rod 1-104); determining a second force determined based at least in part on the aspect of the first force (¶ 352, “pump moves the hydraulic fluid within the actuator to act upon the piston such that it counteracts the road input”); applying the second force by a reaction actuator thereby at least partially mitigating the effect of the first force on the first component  (¶ 352, i.e. the second force corresponding to the force generated by other actuator(s) in response to sensed information on other wheels-that is different actuators. Also, ¶ 360, i.e. a reactive force is created by other actuators in response to the recognition of an event, e.g. roll event, in a wheel having an actuator corresponding to the first actuator. See, e.g., “when a vehicle roll event is detected, at least one of air pressure and air volume in the air springs of the two outside wheels to the turn is controlled to be larger than the two inside wheels, and the actuator creates a downward force on the outside wheels, and an upward force on the inside wheels” i.e. partially mitigating the effect of the first force on the first component).
With respect to claim 2, Anderson further discloses wherein: the first component is one of a vehicle body and a top mount physically attached to the vehicle body (Fig. 1-21, 1-1412 and ¶ 974); the first force is applied to the first component by an actuator component of the first actuator (¶ 352).  
Anderson further discloses determining a reaction signal, such that transmission of the reaction signal to the reaction actuator causes the reaction actuator to generate the second force; transmitting the reaction signal to the reaction actuator, thereby causing the reaction actuator to generate the second force (Fig. 1-10, desired output at 1-508).
With respect to claim 4, Anderson further discloses wherein the first actuator is a suspension system actuator (Fig. 1-4) that comprises: a cylinder (Fig. 1-4, 1-102) that includes a compression chamber (1-108) and an extension or a rebound chamber (1-110); a piston (1-106) that is physically attached to a piston rod (1-104), wherein a first side of the piston is exposed to fluid in the compression chamber and a second side of the piston is exposed to fluid in the rebound chamber  (Fig. 1-4); a hydraulic pump (1-114), wherein the hydraulic pump is in fluid communication with the rebound chamber and the compression chamber (¶ 902, “hydraulic motor-pump 1-114 is in fluid communication with the compression volume 1-108 and the extension volume 1-110 of the hydraulic actuator as indicated by the arrows in the figure”).  
With respect to claim 5, Anderson further discloses wherein characterizing the aspect of the first force comprises: accessing a ripple map; receiving a position parameter corresponding to an angular position of a rotating element of the hydraulic pump of the suspension system; determining one or more values for the aspect of the first force based at least in part on the ripple map and the position parameter (e.g. ¶¶ 247-250, ripple torque and rotor position).  
With respect to claim 6, Anderson further discloses wherein characterizing the aspect of the first force comprises: determining one or more values for the aspect of the first force based at least in part on the set of one or more inputs (¶¶ 8, 469 and 936, aspect being the magnitude of force in response to a wheel event detected by various sensors). 
With respect to claim 14, Anderson discloses a method for operating an active suspension system supporting a vehicle body (abstract), the method comprising: applying, with a first actuator of the active suspension system  (Fig. 1-4), a first force to a structure  (via rod 1-104), wherein application of the first force to the structure generates an effect having a magnitude; characterizing the magnitude of the effect ¶¶ 8, 469 and 936, aspect being the magnitude of force in response to a wheel event detected by various sensors); applying, with a second actuator, a second force to the structure, wherein application of the second force to the structure reduces the magnitude of the effect; wherein the structure is one of: the vehicle body and a top mount physically attached to the vehicle body (¶ 360, i.e. a reactive force is created by other actuators, i.e. first side and second side, in response to the recognition of an event, e.g. roll event, in a wheel having an actuator corresponding to the first actuator. See, e.g., “according to another aspect an active roll mitigation system for a vehicle having a first side and a second side, comprising at least one linear actuator operatively disposed between at least one first side of the vehicle wheel and the chassis of the vehicle a … such that it operates in parallel to the linear actuator at least one air compressor configured such that static air pressure may be uniquely selected for each of at least one first side air spring and at least one second side air spring at least one sensor to detect vehicle roll; and a controller adapted to control air pressure of the air spring and force from the linear actuator such that during detected vehicle roll, the controller increases air pressure in at least one air spring on the first side and creates an extension force on at least one actuator on the first side, and decreases air pressure in at least one air spring on the second side and creates a compression force on at least one actuator on the second side).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson.
Anderson does not disclose wherein the vehicle body is part of a vehicle having a mass between 1,300 to 2,500 Kg.  However, it would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to have picked this range of masses since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Response to Arguments
Applicant’s arguments (pages 6-7 of the remarks) have been carefully considered, but they are not persuasive at least for the following reasons.
First, with respect to the rejection of independent claim 1, this rejection has been further clarified above and it is believed applicant’s arguments is properly addressed in view of the clarified rejection above.  Second, with respect to the previously cited obviousness rejection of independent claim 14, upon further careful review of the reference, an updated anticipation rejection of the claim over Anderson reference has been made above rendering the argument against obviousness moot.
At this opportunity, it is further noted that even if figures of the current invention indicate two actuators being utilized on a single wheel (e.g. Fig. 13 showing first actuator 13-1 and reaction actuator 13-6), the claim language does not actually require such arrangement. 
Dependent claims continue to stand rejected as no separate arguments were presented other than the arguments made for the independent claims.  Thus, the rejections of these claims are maintained.

Conclusion 
Applicants’ arguments with respect to the rejection of the independent claims have been fully considered but they are not found to be persuasive.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVID ZIAEIAN MEHDIZADEH whose telephone number is (571)272-7691.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NAVID ZIAEIANMEHDIZADEH/Primary Examiner, Art Unit 3669